DETAILED ACTION
This action is responsive to the Application filed on 03/22/2021. Claims 1-20 are pending in the case. Claims 1, 8, and 15 are the independent claims.
This action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
The instant application is a continuation of application serial no. 16458303 filed 07/01/2019, which is a continuation of application serial no. 15006010 filed 01/25/2016, which is a continuation of application serial no. 14506352 filed 10/03/2014, which is a continuation of 13478946 filed 05/23/2012.
The patents which have issued from the above parent applications (8,909,879; 9,304,735; 10,338,881; 10,956,118) as well as related patents (9,395,950; 9,977,647; 9,395,951) have been reviewed for possible double-patenting rejections. Applicant is reminded to maintain a clear demarcation of claimed subject matter.
Statements of Prior Art Acknowledgement
The following are treated as admissions in the instant application:
[0032] By way of illustration, SONOS, Inc. of Santa Barbara, California presently offers for sale zone players referred to as a "PLAY:5," "PLAY:3," "CONNECT:AMP," "CONNECT," and "SUB."
[0035] …Example controllers offered by SONOS, Inc. of Santa Barbara, California include a "Controller 200," "Sonos CONTROL," "Sonos® Controller for iPhone," "Sonos® Controller for iPad," "Sonos® Controller for Android, "Sonos® Controller for Mac or PC."
[0037] …An example, second network may implement SonosNet protocol, developed by SONOS, Inc. of Santa Barbara. SonosNet represents a secure, AES-encrypted, peer-to-peer wireless mesh network.
[0051] A commercial example, presently known as the PLAY:5, is a zone player with a builtin amplifier and speakers that is capable of retrieving audio directly from the source, such as on the internet or on the local network, for example.
[0055] It should be noted that other network-enabled devices such as an iPhone®, iPad® or any other smart phone or network-enabled device (e.g., a networked computer such as a PC or Mac®) can also be used as a controller to interact or control zone players in a particular environment. In some embodiments, a software application or upgrade can be downloaded onto a network-enabled device to perform the functions described herein.
[0075] In one example, the audio content may be played on the system controller, which may not typically be used to playback audio in the system. For instance, as mentioned above, the Sonos CONTROLLER, or a device with a Sonos Controller application (for example, a PC or MAC, iPod, iPhone, iPad, or Android mobile device) may be considered such a device.
Claim Interpretation
The term “a computing device that is configured to control the playback device” recited in claims 6, 13, 20 is interpreted, based on the disclosure, as a suitably-configured “controller” as described in the instant application [0020, 0023] such as “controller 130” [0026, 0031], “controller 300” FIG 3, [0033-0035], “controller 500 which corresponds to controller 130” FIG 5, [0052-0057].
It is noted that “Audition mode” as described in the instant application is also controlled [0064] using one or more controllers, such as the controller shown in Figures 3 and/or Figure 5 including the voice-control function [0067] selecting an intercom function on a controller or player, and then speaking into a microphone connected to the system (e.g., microphones 422 and 516 embedded into the zone player 400 or controller 500). [0068] With the example system, a user may select content for audition or put the system into an audition mode, as previously described as playback options provided when selecting a track or a streaming audio content…
Thus the “playback device” recited in claim 1 “comprising at least one processor, non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the playback device is configured to” perform the content audition is also a controller (e.g. device of [0022], see [0075] audio content may be played on the system controller; see also [0139]) and assumed to be the same “computing device” recited in the dependent claim, particularly as there is no other written description support of a “playback device” comprising at least a processor capable of executing stored program code (note that the system of [0023] which does include a processor, also includes one or more playback devices, and thus is not, itself, a playback device as is described).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-6, 8-13, 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over FINO et al. (Pub. No.: US 2011/0234480 A1) in view of WALSH et al. (Pub. No.: US 2003/0050058 A1).
Regarding claim 1 {and similarly claims 8 and 15}, FINO teaches the playback device {stored media with code to control a playback device ([0034] electronic device 200 can provide a scan preview of audio elements); method performed by a playback device} comprising: at least one processor ([0028] control circuitry 202 can include one or more processors); non-transitory computer-readable medium ([0030] storage 206); and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor ([0113] methods involved in the invention may be embodied in a computer program product that includes a machine readable and/or usable medium) such that the playback device is configured to ([0105] FIG.14 is illustrative processes that can be executed by an electronic device (e.g., electronic device 200 of FIG. 2); note additional processes in FIGs 7-9 which describe initiating preview, performing hierarchical and filtering scan preview or randomly selected scan preview; [0105] processes may be combined, rearranged, with additional steps):
play back a first media item
while playing back the first media item, receive a command to enter a preview mode ([0106], FIG 14 (1406) user has requested scan preview) in which the playback device plays back one or more second media items for a predetermined duration that is shorter than a total duration of the one or more second media items ([0107] FIG 14 (1410) electronic device enters scan preview mode to provide previews of any number of songs…preview is played for a predetermined amount of time (e.g. 5, 10, 15, or 20 seconds);
responsive to receiving the command, enter the preview mode, thereby (i) suspending playback of the first media item ([0106] FIG 14, (1408) pause the initial song) and (ii) initiating playback of the one or more second media items for the predetermined duration ([0107] FIG 14 (1410) enter scan preview mode; (1412) preview of a first song of plurality of songs); and
terminate the preview mode ([0108] FIG 14 (1420) has user decided to exit preview mode), thereby (i) terminating playback of the one or more second media items ([0108] FIG 14 (1414) song being previewed is not selected, so ends; contrast with [0107] song is selected during preview, it continues to play in play mode), and (ii) resuming playback of the first media item ([0108] FIG 14 (1408) resume initial song starting at pause point).
The only deficiency in FINO is that the command to initiate the preview mode is not explicitly described as a voice command. FINO does provide a user interface (see e.g. process in FIG 15) for navigating and selecting content (to preview, as well as to play after preview).
WALSH is directed to a content delivery system (see abstract) in which the user may [0051] navigate and select content orally, using spoken voice commands. Specific details are described at [0083] the user interface to the DCDS may be a natural voice request by a user for an audio recording…user interface 909 may include a speaker for playback of music, a microphone for receiving voice input, display screen, and input buttons, depending on the client device 901 being used. 0085] When a user accesses the DCDS 105, both the radio station and voice interface may be made available to the user. [0097] By keeping the active vocabulary to a minimum at any given time, speech recognition may be performed by the client device based on existing voice tag techniques.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of FINO and WALSH before them, to have used the voice navigation of WALSH as part of the user interface of FINO with a reasonable expectation of success. The combination is motivated by the recognized improvement that voice commands provide such as not needing to look at the user interface in order to cause a device to perform a particular function.
Regarding dependent claim 2 {9, 16}, incorporating the rejection of claim 1 {8, 15}, FINO further teaches 
wherein the one or more second media items are in a playback queue comprising a plurality of media items ([0107] previews a number of songs; note similarity with FIG 9, in particular [0078] selecting songs from each of the music groups so that the user can preview a song from each music group [0080] user can also run through all available music groups a second time previewing different songs [0081] which are randomly selected until user selects a song to play or terminates preview), and 
wherein the program instructions that are executable by the at least one processor such that the playback device is configured to initiate playback of the one or more second media items for the predetermined duration comprise program instructions that are executable by the at least one processor such that (the code as rejected in claim 1) 
the playback device is configured to initiate playback of each media item of the plurality of media items for the predetermined duration
Regarding dependent claim 3 {10, 17}, incorporating the rejection of claim 1 {8, 15}, FINO further teaches program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the playback device is configured to (suitable instructions as in claim 1):
while playing back the one or more second media items for the predetermined duration, receive an input indicating a request to play back the one or more second media items outside of the preview mode ([0107] at step 1414, the electronic device determines that the song was selected,…); and
responsive to receiving the input, cause the one or more second media items to be added to a playback queue associated with the playback device ([0107] …process 1400 can transition back to play mode at step 1416. In play mode, the electronic device can continue playing the selected song at step 1418; interpreting “added to playback queue” as adding to the front of any playlist; where FINO teaches using playlists at [0024] and selecting a song during scan preview in order to create a playlist in at least [0048] and [0071]).
Regarding dependent claim 4 {11, 18}, incorporating the rejection of claim 1 {8, 15}, FINO further teaches program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the playback device is configured to (suitable instructions as in claim 1): 
receive an input indicating a request to terminate the preview mode ([0108] user has decided to exit out of scan preview mode; note original claim 1 on page 11 “receiving user request to exit the preview mode” thus some input has been received).
Regarding dependent claim 5 {12, 19}, incorporating the rejection of claim 4 {11, 18}, FINO further teaches wherein the program instructions that are executable by the at least one processor such that the playback device is configured to terminate the preview mode comprise program instructions that are executable by the at least one processor such that the playback device is configured (suitable instructions as in claim 1) to
terminate the preview mode based on receiving the input indicating the request to terminate the preview mode ([0108] if user has decided to exit scan preview mode, enter back into play mode).
Regarding dependent claim 6 {13, 20}, incorporating the rejection of claim 1 {8, 15}, FINO further teaches program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the playback device is configured (suitable instructions as in claim 1) to: 
cause a computing device that is configured to control the playback device to display, via an interface of the computing device, an indication of the one or more second media items (under the interpretation that the claimed “a computing device” is the playback device which is playing the media and controlling preview, FINO provides user interfaces for navigating and viewing available content; see e.g. method of FIG 15; see e.g. FIG 8 for method of providing interface for navigating and filtering media to be previewed; note that for the user to “select a song” in FINO, the song must necessarily be displayed in the user interface as FINO alone does not have voice input for selection, nor does the claim require selecting the song via voice input).
Claims 7 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over FINO in view of WALSH, further in view of GOLDBERG et al. (Pub. No.: US 2007/0142944 A1).
Regarding dependent claim 7 {14}, incorporating the rejection of claim 1 {8}, FINO does not appear to expressly disclose the program instructions that are executable by the at least one processor such that the playback device is configured to play back the first media item comprise program instructions that are executable by the at least one processor such that 
the playback device is configured to play back the first media item in synchrony with a second playback device; and
the program instructions that are executable by the at least one processor such that the playback device is configured to resume playback of the first media item comprise program instructions that are executable by the at least one processor such that 
the playback device is configured to resume playback of the first media item in synchrony with the second playback device.
WALSH, combined at least for the reasons discussed above, while teaching the system of FIG 1 (alternatively the system of FIG 8 or FIG 17), is nonetheless silent with respect to having a number of different playback devices.
GOLDBERG is directed to (abstract) method, system and apparatus for playing an audio signal synchronously on a first mobile audio player and at least a second mobile audio player.  GOLDBERG teaches:
[0019] a system of music sharing for a plurality of users. The system includes a first sharing device and at least one second sharing device, each comprising a musical signal store, a musical signal transmitter, a musical signal receiver, and a musical signal player. Furthermore, the system comprises a broadcast user operating the first sharing device and at least one member user operating the at least one second sharing device. The broadcast user plays the musical signal for his own enjoyment on the first sharing device and simultaneously transmits the musical signal to the receiver of the at least one second sharing device of the at least one member user, on which the musical signal is played for the at least one member user. The broadcast user and the at least one member user hear the musical signal substantially simultaneously.
See, for example, FIG 1 [0095] block diagram of a local audio network comprised of two linked audio units 100 operated by two persons [0096] Each unit 100 is comprised of an audio player 130, and an inter-unit transmitter/receiver 110. [0097] In operation, Unit A audio player 130 is playing recorded music under the control of a person to be designated User A. This music can derive from a variety of different sources…where [0098] audio signals can be any sound type, interchangeable with music. [0100] When a second individual, User B, perceives the transduced forms produced by User A DJ 200, he can then share the audio signal generated by the audio player 130 of Unit A, by use of the inter-unit transmitter/receiver 110 of Unit A and a compatible receiver 110 of Unit B. Audio signals received by Unit B from Unit A are played using the Unit B audio player 130, so that User A and User B hear the audio signals roughly simultaneously.
Each unit 100 [0102] may be a conventional media player, mobile device, or PDA [0104] with storage and an sound output mechanisms. These a mobile device being operated as a media player will inherently have a processor which is suitably programmed to execute the media player functions (e.g. an add-on module to any of these devices).
program instructions that are executable by the at least one processor such that the playback device (e.g. Unit A)  is configured to play back the first media item comprise program instructions that are executable by the at least one processor such that the playback device is configured to play back the first media item in synchrony with a second playback device (e.g. Unit B);
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of FINO in view of WALSH and GOLDBERG before them, to have combined FINO in view of WALSH (teaching a media player capable of playing a first song, pausing the song in order to preview a second song, then resuming the first song) and GOLDBERG (a first media player capable of causing synchronous play of music at a second media player) by adding the broadcast functionality of GOLDBERG to the media player of FINO the combination resulting in program instructions that are executable by the at least one processor such that the playback device is configured to play back the first media item comprise program instructions that are executable by the at least one processor such that the playback device is configured to play back the first media item in synchrony with a second playback device (before scan preview) and the program instructions that are executable by the at least one processor such that the playback device is configured to resume playback of the first media item comprise program instructions that are executable by the at least one processor such that the playback device is configured to resume playback of the first media item in synchrony with the second playback device (after scan preview) with expected and predictable results.
The combination is motivated at least by the teachings in GOLDBERG which explains the benefits of such a system including [0004] preferable for the transfer of the music for simultaneous enjoyment, and which did not result in a permanent transfer of the music files between the devices, so as not to infringe on the intellectual property rights of the music owners.


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).


CONCLUSION
The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
US 20070256547 A1 – a different teaching of musically interacting devices
US 20090228897 A1 – pausing media at a first device in order to play it on a second device
US 20070022207 A1 – synchronizing channel handoff among a plurality of devices (including zone players)
US 20070214229 A1 - FIG. 2 illustrates a functional block diagram of a synchrony group utilizing a plurality of zone players
US 20090171487 A - playlist synchronization tool on the player broadcasts a query over the network to determine whether there is a primary device or player and an audio zone or location (in this case, referred to as a music zone) that is already active
US 20100049835 A1 -  a system that leverages existing devices (such as an iPod, AirPort Express, a Mac running iTunes) to provide the remote access and control that would otherwise require the purchase of specialized equipment such as zone controller units and zone players
a zone player is configured to preprocess an audio source that is to be played in another zone player, which may happen in a situation in which a user moves from one location to another with a different zone player. An audio source being played in a first zone player may have already been downloaded or been streaming therein. When the same music is to be played in a second zone player, the present invention makes it possible to have the first zone player to process or continue to process the audio source in accordance with the detection of the output configuration of the second zone player
US 20100299639 A1 - managing the operation of networked media playback devices, (i) providing an interface for displaying a plurality of player icons that are indicative of a respective none or more networked media playback devices; (ii) allowing a user to graphically manipulate the player icons; (iii) being responsive to graphical manipulation of a first one or more of the player icons to a second one of the player icons for providing an instruction to define a networked media playback zone/group; (iv) displaying in the interface a player icon indicative of the defined networked media playback zone/group
US 20030009248 A1 - interrupt and preview functions
US 20050187976 A1 - playback queues (play lists) with interrupting preview
US 20090158198 A1 - preview sample audio while playing primary audio
US 20110113331 A1 - FIG 8 preview selected audio item
US 20120272185 A1 - preview media clip queue FIG 44
RICKER, T. Sonos Controller for Android with voice search will blow you away (video). Blog post on Feb 10, 2011. Retrieved from [https://www.engadget.com/2011-02-10-sonos-controller-for-android-with-voice-music-will-blow-you-away.html] on [01/11/2022]. 10 pages. 
SONOS Multi-Room Music System User Guide. © 2004-2011 by Sonos, Inc. 214 pages. (note: metadata associated with document has a creation date of 02/11/2011 as illustrated below)

    PNG
    media_image1.png
    367
    784
    media_image1.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is 571-270-3771.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.